JOANOS, Judge.
Hart has appealed from a judgment and sentence for attempted burglary of a dwelling. The judgment and sentence are affirmed, but the trial court erred in imposing court costs under sections 960.20 and 943.25(4), Florida Statutes, without notice or the opportunity to object. Christie v. State, 538 So.2d 544 (Fla. 1st DCA 1989) citing Jenkins v. State, 444 So.2d 947 (Fla.1984). We therefore strike the cost provisions without prejudice to the State to seek *358reassessment after proper notice to appellant. Christie, supra.
THOMPSON and ZEHMER, JJ., concur.